Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record, Peng et al. “Data Augmentation for Spoken Language Understanding via Pretrained Models” (cited by Applicant) show it is well known to use models for training a natural language understanding model. Spoken Language Understanding outputs it’s prediction of intents and slots labels in a user’s utterance and is widely used in dialog interfaces.  In regard to claims 1 and 9, the prior art does not show or suggest obtaining a task-adapted generative model that has been tuned using one or more task-specific seed examples and populating a synthetic training corpus with synthetic training examples that include the synthetic utterances, the synthetic training corpus suitable for training a natural language understanding model. Peng et al. shows obtaining a pretrained generative model that has been pretrained using a first training data set having unlabeled training examples. In regard to claim 16, the prior art of record does not show or suggest “semantically conditioning the pretrained generative model based at least on a second training data set having dialog act-labeled utterances to obtain a semantically-conditioned generative model, tuning the semantically-conditioned generative model using a third training data set having task-specific seed examples to
obtain a task-adapted generative model, and outputting the task-adapted generative model.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        July 15, 2022